Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 02, 2019

The Court of Appeals hereby passes the following order:

A20I0048. MILAN PATEL et al. v. RAJA GROUP NC, LLC et al.

      In this derivative action, the trial court issued an order denying the defendants’
motion for summary judgment on August 26, 2019, and certified its order for
immediate review on August 30, 2019. The defendants then filed this application for
interlocutory appeal on September 10, 2019. We, however, lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), a party may request interlocutory review only
if the trial court certifies within ten days of entry of the order at issue that immediate
review should be had. OCGA § 5-6-34 (b) also requires that the applicant file the
application for interlocutory appeal within ten days after entry of the certificate of
immediate review. Here, however, the defendants filed their application 11 days after
the trial court issued its certificate of immediate review. Accordingly, the defendants’
application is untimely and is hereby DISMISSED for lack of jurisdiction.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/02/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.